The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
	Replace paragraph [0001] under the TITLE with the following paragraph:
--  [0001]	This application is a Continuation of co-pending US. Patent Application Serial No. 16/898,888, filed on June 11, 2020, now US. Patent No. 10,963,086 issued an June 23, 2021, which is a Continuation of U.S. Patent Application Serial No. 15/806.8S3, filed on November 8, 2017, now U.S. Patent No. 10,691,237 issued an June 23, 2020, which claims priority under 33 U.S.C. $ 119 to Korean Patent Application No. 10-2017-0008555, filed on January 18, 2017 in the Korean Intellectual Property Office, the disclosures of which are incorporated by reference herein in their entirety.	      --
Non-Statutory Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

3.	Claim 1 is are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-14 of the conflicted U.S. Patent No. 10,691,086 to Cho, et al.  
	Although the two claims sets are not totally identical of the pending claim 1 compared to those features (i.e., display device) of the conflicted claims 1, 5 and their dependent claims, the claims at issues are not patentably distinct from each other.
Those limitations are neither disclosed by any of the references in application IDS 03/19/2021, nor the cited prior art, U.S. Patent No. 10,347,699 to Kwon et al, that suggested a modification so as satisfy the combination of the pending claim 1.
4.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).

Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 06, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815